                                                                    JS-6



1    Mark D. Nielsen, Esq., No. 210,023
        mnielsen@cislo.com
2    Daniel M. Cislo, Esq., No. 125,378
        dan@cislo.com
3    CISLO & THOMAS LLP
     12100 Wilshire Boulevard, Suite 1700
4    Los Angeles, California 90025
5    Telephone: (310) 451-0647
     Fax: (310) 394-4477
6    Attorneys for Defendants,
7    JEFFREY CAMPBELL, LLC and
     ABC INTERNET INC. d/b/a JEFFREY
8    CAMPBELL
9
                        UNITED STATES DISTRICT COURT
10
                      CENTRAL DISTRICT OF CALIFORNIA
11
12
     CARRIE FORBES, INC., a California )    CASE NO. 2:19-cv-09751-PA-JPR
13   Corporation,                      )
                                       )    [Hon. Percy Anderson]
14                Plaintiff,           )
                                       )
15        vs.                          )    ORDER DISMISSING CASE WITH
                                       )    PREJUDICE
16   JEFFREY CAMPBELL, LLC; ABC )
     INTERNET INC. d/b/a JEFFREY       )
17   CAMPBELL,                         )
                                       )
18                Defendants.          )
19                                     )
                                       )
20
21
22
23
24
25
26
27
28
                                                                                         1                                                              ORDER
                                                                                         2                Based upon the concurrently filed Stipulation of Dismissal with Prejudice,
                                                                                         3    and for good cause shown, IT IS HEREBY ORDERED that:
                                                                                         4                (1)         This action shall be dismissed in its entirety, with prejudice, and
                                                                                         5                (2)         Each party shall bear its own attorneys’ fees, costs, and expenses.
                                                                                         6
                                                                                         7    IT IS SO ORDERED.
                                                                                         8
                                                                                         9
                                                             Facsimile: (310) 394-4477




                                                                                         10   Dated: March 3                                  , 2020                     By:
                                                                                                                                                                               Hon. Percy Anderson
                                                                                         11                                                                                    United States District Judge
CISLO & THOMAS LLP

                                          Los Angeles, California 90025




                                                                                         12
                                            12100 Wilshire Boulevard
            Attorneys at Law




                                                                                         13
                                                   SUITE 1700




                                                                                         14   Respectfully submitted,
                                                                                         15
                        Telephone: (310) 451-0647




                                                                                         16   CISLO & THOMAS LLP
                                                                                         17   /s/Mark D. Nielsen                                    O
                                                                                         18   Mark D. Nielsen
                                                                                              Daniel M. Cislo
                                                                                         19
                                                                                         20   Attorneys for Defendants,
                                                                                              JEFFREY CAMPBELL, LLC; ABC
                                                                                         21
                                                                                              INTERNET INC. d/b/a JEFFREY CAMPBELL
                                                                                         22
                                                                                         23   Dated: March 3, 2020
                                                                                         24   \\Srv-db\tmdocs\19-40015\Proposed Order of Dismissal with Prejudice.docx


                                                                                         25
                                                                                         26
                                                                                         27
                                                                                         28

                                                                                                                                                                           1
